PER CURIAM.
Clyde Edward Johnson appeals the denial of his petition for writ of habeas corpus relief which alleged ineffective assistance of counsel and violation of his double jeopardy rights. We affirm.
Johnson previously filed a motion pursuant to Florida Rules of Criminal Procedure 3.850 for post-conviction relief alleging ineffective assistance of counsel. The trial court denied this motion and was affirmed on appeal. Johnson v. State, 656 So.2d 1295 (Fla. 5th DCA 1995). Johnson’s ineffective assistance claim is barred as successive. See Mills v. Dugger, 574 So.2d 63 (Fla.1990) (holding habeas not to be used for additional appeal of post-conviction issues). As to the double jeopardy claim, the order denying relief is affirmed because Johnson entered a negotiated plea to the charges. See Novaton v. State, 634 So.2d 607 (Fla.1994) (holding that negotiated plea waives any double jeopardy claim).
AFFIRMED.
W. SHARP, GRIFFIN and THOMPSON, JJ., concur.